Matter of Knox v Persaud (2014 NY Slip Op 05339)
Matter of Matter of Knox v Persaud
2014 NY Slip Op 05339
Decided on July 16, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 16, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentREINALDO E. RIVERA, J.P.
L. PRISCILLA HALL
SANDRA L. SGROI
JOSEPH J. MALTESE, JJ.


2013-10417
 (Docket No. V-7666-12)

[*1]In the Matter of Daniel G. Knox, appellant,
vDeLisa A. Persaud, respondent.
Daniel Knox, named herein as Daniel G. Knox, Springfield Gardens, N.Y., appellant pro se.
Conde & Glaser, LLP, New York, N.Y. (Ezra B. Glaser of counsel), for respondent.
Angela T. Starr, Massapequa Park, N.Y., attorney for the child.
DECISION & ORDER
In a child custody proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Queens County (Mulrooney, Ct. Atty. Ref.), dated October 11, 2013, which, in effect, denied his petition to modify a prior order of custody and visitation dated February 6, 2013, so as to award him sole physical custody of the parties' child.
ORDERED that the order dated October 11, 2013, is affirmed, without costs or disbursements.
Pursuant to an order of custody and visitation of the Family Court dated February 6, 2013, the parties had joint custody of their child. In April 2013, the father filed a petition, alleging that the mother violated certain provisions of that order and seeking a modification thereof so as to award him sole physical custody of the child. In the order appealed from, the Family Court, in effect, denied the father's petition.
Contrary to the father's contentions, the record adequately supports the Family Court's determination denying the father's petition (cf. Alvarez v Alvarez, 114 AD3d 889, 891-892; Matter of Vasquez v Ortiz, 77 AD3d 962, 963). Under the circumstances presented, we defer to the Family Court's assessment that there was, if anything, a "misinterpretation" of the existing order. Nor did the father demonstrate any other basis to modify the existing order. As such, the determination to, in effect, deny the father's petition will not be disturbed.
The father's remaining contentions are either without merit or not properly before this Court.
RIVERA, J.P., HALL, SGROI and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court